DETAILED ACTION
Claim Objections
Claim 23 is objected to because of the following informalities:  typographical error. “M” should be --Me-- to match chemical formula (1). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2016/0079589) in view of Niida (US 2020/0014021) and Hallac et al. (US 2015/0221977).
Regarding claim 20-30, Ohara teaches a nonaqueous electrolyte secondary battery comprising:
a positive electrode, a negative electrode, and a separator (Fig. 1);
wherein the positive electrode including a first positive active material (e.g., NMC) and a second active material (e.g., LiMn2O4) (Table 1).
The NMC composite oxide has a composition represented by general formula (1): LiaNibMncCodMxO2, wherein 0.9 ≤ a ≤ 1.2, 0 < b <1, 0 < c ≤ 0.5, 0 < d ≤ 0.5, 0 ≤ x ≤0.3, and b + c + d = 1 (para 0040), reading on Applicant’s chemical formula 1. LiMn2O4 reads on Applicant’s chemical formula 2. Ohara further teaches the weight per unit area ranges from 14.0-29.4 mg/cm2 (Table 1). Based on a 50:50 mixing ratio and Mn = 0.1 for NCM, v (the amount of Mn in g/cm2) is calculated to be about 6.6.
Ohara does not teach (1) resistivity and (2) a fluorine-containing lithium salt type additive.
Niida, directed to a positive electrode for lithium ion batteries, teaches volume resistance of 120-350 Ω•m (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited resistance in order to improve cycle characteristics (para 0030; para 0032).
Hallac, directed to electrolytes for lithium ion batteries, teaches lithium difluoro(oxalato)borate (LiDFOB) (a fluorine-containing lithium salt additive) in an amount of 0.5-2 wt.% (u) (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise fluorine-containing lithium salt additive which improves battery performance (para 0047).
With respect to chemical formula 11, if u = 1 and v = 0.0066, 1/(100*0.0066) = 1.5, which lies within Applicant’s claimed range of 0.005 to 27.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry for chemical formula 1 because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 31 and 32, Ohara teaches vinyl ethylene carbonate (VEC) (para 0088).





Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2016/0079589) in view of Niida (US 2020/0014021) and Hallac et al. (US 2015/0221977), as applied to claim 20 above, in further view of Xu et al. (Int. J. Electrochem. Sci., 8 (2013) 8058 - 8076).
Regarding claims 33-35, Ohara teaches specific examples include vinylene carbonate (VC) and vinyl ethylene carbonate (VEC) (para 0088). VC was used in 1 wt.% (para 0133); however, no express example was used for VEC.
Xu, directed to a film forming additive for lithium ion batteries, teaches VEC used in 0.5 vol% and 1.0 vol% (Table 2), which lies within Applicant claimed ranges of 0.005-6 wt.%, 0.01-5 wt.%, and 0.1-2 wt.%. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use VEC in a comparable amount to VC given their structural similarities; and in amounts expressly used in the prior art.

Allowable Subject Matter
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  novel over the closest prior art cited above. Ohara teaches an electrolytic solution including 1.0 M LiPF6 (para 0133), but does not expressly teach the ionic conductivity. Evidentiary reference to Sonoda (US 2002/0028389), directed to a nonaqueous electrolyte, teaches the ionic conductivity of LiPF6 is 8.52 mS/cm (20 oC) at 1.0 mol/liter (Table 1). This value is in a comparable range with respect to Applicant’s Example 1 for 1 M LiPF6 with a value of 8.16 mS/cm (25 oC). If resistivity is 120-350 Ω•m per Niida, then selecting a median value such as 200 results in ln r-s1 = ln 200 - 8.52 = -3.22, outside of the claimed range. Moreover, there is no immediate motivations as why one skilled in the art would seek such a value. Applicant’s comparative Example 2 with the claimed range produced smoke and open flame. Finally, it is uncertain why the conductivity changes across various batteries, for example, Examples 1-4. Conductivity ranges from 7.09 to 8.16, but the only variable appears to cathode mixing time while keeping the solvent supposedly the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723